                Case 2:20-cv-01529-BJR Document 12 Filed 01/04/21 Page 1 of 9




1

2

3

4                                                                              Hon. Barbara J. Rothstein
5

6

7                                   UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
      AMANDA SCHICK,
9
                           Plaintiff,                         No. 2:20-cv-01529-BJR
10
                vs.                                           JOINT STATUS REPORT AND
11                                                            DISCOVERY PLAN
      STUDENT LOAN SOLUTIONS, LLC
12
                           Defendants.
13

14             Pursuant to Fed. R. Civ. P. 16 and 26(f), and the Court’s Orders on Initial Discovery, (Dkt

15   9), Plaintiff and Defendant, though counsel, (collectively the “Parties”) submit the following

16   Joint Status Report and Discovery Plan.

17             1.         A statement of the nature and complexity of the case.
18             Plaintiff filed this action on October 6, 2020 in the Washington State Superior Court of

19   the County of King under Case No. 20-2-14858-0 SEA, alleging that the Defendant violated the

20   federal Fair Debt Collection Practices Act (“FDCPA”) and/or Washington’s Consumer

21   Protection Act (“CPA”) by the manner in which they collected alleged debts that the Plaintiff

22   claims are not owed.

23             This case is not complex, other than that Plaintiff alleges multiple FDCPA and CPA

24   violations against the Defendant on a variety of grounds.

25             2.         A proposed deadline for the joining of additional parties.

      JOINT STATUS REPORT AND DISCOVERY PLAN - 1                              HENRY & DEGRAAFF, P.S.
      2:20-cv-01529-BJR                                                         787 MAYNARD AVE S
      Joint Status Conf -Schick v SLS - final.docx                              SEATTLE, WA 98104
                                                                          V (206) 330-0595 / F (206) 400-7609
                Case 2:20-cv-01529-BJR Document 12 Filed 01/04/21 Page 2 of 9




1
               The deadline for joining additional Parties should be 30 days following the filing of this
2
     Joint Status Report.
3
               3.         Whether the parties consent to assignment of this case to a full time United
4                         States Magistrate Judge, pursuant to 28 U.S.C. §636(c) and Local Rule MJR
                          13 to conduct all proceedings.
5
               No.
6
               4.         A discovery plan that states, by corresponding paragraph letters, the parties'
7                         views and proposals on all items in Fed. R. Civ. P. 26(f)(3), which includes
                          the following topics:
8
                          a.         Initial disclosures.
9
               The Parties intend to exchange initial disclosures by 12/28/2020, as required by the
10
     Court’s Order on initial discovery. (Dkt 8).
11
                          b.         Subjects, timing, and potential phasing of discovery.
12
               The parties do not believe that discovery need be conducted in phases, and should be
13
     conducted within the parameters provided by the Federal Rules of Civil Procedure.
14
               Plaintiff’s currently intends to conduct discovery on the following topics:
15
               1.         Plaintiff intends to conduct discovery about whether the Defendant Student Loan
16
     Solutions, LLC (“SLS”) owns the alleged debt that is the subject of this lawsuit.
17
               2.         Plaintiff intends to conduct discovery about the means the Defendant uses to
18
     collect debts.
19
               3.         Plaintiff intends to conduct discovery about whether the debt at issue is owed.
20

21             4.         Plaintiff intends to conduce discovery about whether the Defendant is collecting

22   similar debt with the same debt collection practices against other Washington State residents.

23             5.         Plaintiff intends to conduct discovery about any and all fact and issues raised in

24   the Complaint.

25             Defendant currently intends to conduct discovery on the following topics:

      JOINT STATUS REPORT AND DISCOVERY PLAN - 2                                 HENRY & DEGRAAFF, P.S.
      2:20-cv-01529-BJR                                                            787 MAYNARD AVE S
      Joint Status Conf -Schick v SLS - final.docx                                 SEATTLE, WA 98104
                                                                             V (206) 330-0595 / F (206) 400-7609
                Case 2:20-cv-01529-BJR Document 12 Filed 01/04/21 Page 3 of 9




1
               1.         Defendant intends to conduct discovery about Plaintiff’s obtaining of the loan in
2
     question and the circumstances surrounding same, as well as any acknowledgments of the loan
3
     by Plaintiff.
4
               2.         Defendant intends to conduct discovery about payments made by Plaintiff
5
     towards the loan in question.
6
               3.         Defendant intends to conduct discovery about the factual allegations asserted by
7
     Plaintiff in her complaint.
8
               4.         Defendant intends to conduct discovery about any and all other factual issues
9
     relevant to this litigation.
10
                          c.         Electronically stored information.
11
               The parties have informed their respective clients of the need to protect and preserve ESI
12
     in their possession that may be relevant to this case. Because this case is not procedurally or
13
     factually complex, the parties do not anticipate there will be much, if any, ESI discovery required.
14
     Accordingly, the parties do not feel a formal ESI discovery order is necessary at this time. In the
15
     event any issues with discovery or production of ESI arise that the parties cannot resolve
16
     informally, the parties agree such disputes should be presented to the Court using LCR 37(a)(2)’s
17
     expedited joint motion procedure. Should an ESI discovery order become necessary later in the
18
     case, the parties agree to jointly prepare such an order for the court’s review and entry.
19
                          d.         Privilege issues.
20
               The parties shall assert attorney-client privilege, attorney work product protection, or any
21
     other applicable privilege or protection in response to any specific discovery requests to which
22
     one or more of the privileges apply. The parties shall further affirmatively indicate within their
23
     discovery responses whether privileged documents exist and are being withheld on the basis of
24
     an asserted privilege. Privilege logs will be produced concurrently with each party’s discovery
25
     responses.
      JOINT STATUS REPORT AND DISCOVERY PLAN - 3                                HENRY & DEGRAAFF, P.S.
      2:20-cv-01529-BJR                                                           787 MAYNARD AVE S
      Joint Status Conf -Schick v SLS - final.docx                                SEATTLE, WA 98104
                                                                            V (206) 330-0595 / F (206) 400-7609
                Case 2:20-cv-01529-BJR Document 12 Filed 01/04/21 Page 4 of 9




1                         e.         Proposed limitations on discovery.
2              The Defendant in this case is the alleged debt collector who filed a collection action

3    against the Plaintiff in state court. As such, the parties understand that this relationship may

4    impact the scope of discoverable information. The scope of privilege in discovery will be

5    governed by the Federal Rules of Civil Procedure, the Federal Rules of Evidence, and by the

6    applicable Local Rule or case law. Beyond recognizing privilege issues and their potential impact

7    on the case, the parties do not anticipate the need for any changes or limitations on discovery at

8    this time.

9                         f.         The need for any discovery related orders.
10             The parties anticipate the need for protective order to govern the use of information in

11   discovery designated as “confidential.” The parties agree to use the Model Stipulated Protective

12   Order, as modified by mutual agreement. The parties expect to file a proposed Stipulated

13   Protective Order by January 4, 2021.

14                        The parties request the Court enter an Order pursuant to Fed.R.Evid. 502(d).

15             5.         The parties' views, proposals, and agreements, by corresponding paragraph
                          letters, on all items set forth in Local Civil Rule 26(f)(1), which includes the
16                        following topics:
17                        a.         Prompt case resolution.
18             The parties are open to informal settlement discussions at the present time and anticipate

19   being amenable to such discussions as the case progresses.

20                        b.         Alternative dispute resolution.
21             In the interest of resolving this matter in a just, timely, and cost-effective manner, the

22   parties will consider resolution by private mediators.

23                        c.         Related cases.
24

25

      JOINT STATUS REPORT AND DISCOVERY PLAN - 4                                HENRY & DEGRAAFF, P.S.
      2:20-cv-01529-BJR                                                           787 MAYNARD AVE S
      Joint Status Conf -Schick v SLS - final.docx                                SEATTLE, WA 98104
                                                                            V (206) 330-0595 / F (206) 400-7609
                Case 2:20-cv-01529-BJR Document 12 Filed 01/04/21 Page 5 of 9




1
               On August 10, 2020, SLS filed a summons and complaint in Washington State District
2
     Court for the County of Pierce under case number XZ714485C. Plaintiff Amanda Schick filed a
3
     notice of appearance through her counsel in that case as a defendant.
4
                          d.         Discovery management.
5
               Discovery should be managed as provided for in the Federal Rules of Civil Procedure and
6
     Local Rules. The Parties do not currently seek additional management on discovery issues.
7
                          e.         Anticipated discovery sought.
8
               The parties anticipate discovery depositions of the parties and discovery pursuant to Civil
9
     Rule 33, 34 and 36. There also may be a need for some discovery from non-parties. See also
10
     Section 4.b above.
11
                          f.         Phasing motions.
12
               The Parties do not currently believe that phasing motions is desirable.
13
                          g.         Preservation of discoverable information.
14
               The Parties agree that all discoverable information has been and will continue to be
15
     preserved from the notice of the issues from which this lawsuit arises throughout the entirety of
16
     the litigation.
17
                          h.         Privilege issues.
18
               See Paragraph 4.d, supra.
19
                          i.         Model Protocol for Discovery of ESI.
20
               See Paragraph 4.c, supra.
21
                          j.         Alternatives to Model Protocol.
22
               Without waiving objections regarding challenges to production of specific documents, or
23
     categories of documents, the parties agree to preserve all native files, including metadata, for
24
     email and non-email alike, related to this matter during the pendency of the case. With regard to
25
     email, the parties agree to produce copies of these electronic files. Native files will only be
      JOINT STATUS REPORT AND DISCOVERY PLAN - 5                                HENRY & DEGRAAFF, P.S.
      2:20-cv-01529-BJR                                                           787 MAYNARD AVE S
      Joint Status Conf -Schick v SLS - final.docx                                SEATTLE, WA 98104
                                                                            V (206) 330-0595 / F (206) 400-7609
                Case 2:20-cv-01529-BJR Document 12 Filed 01/04/21 Page 6 of 9




1
     produced if specifically requested by a party and at the requesting party’s expense. The parties
2
     further agree to work cooperatively to minimize the time and expense related to production of e-
3
     discovery. The parties further acknowledge their duties relative to inadvertent production of
4
     privilege documents, under FRCP 26(b)(5)(B) and Rule 502 of the Federal Rules of Evidence.
5
               6.         The date by which discovery can be completed.
6
                                                        II.
7
      Event                                                   Deadline
8

9
      Exchange Initial Disclosures                            December 28, 2020
10
      Deadline to Join Additional Parties                     January 11, 2021
11
      Deadline to Add Claims or Defenses                      January 31, 2021
12
      Fact Discovery Cut-Off                                  November 30, 2021
13
      Expert Discovery Deadline                               December 15, 2021
14
      Dispositive Motion Deadline                             January 31, 2021
15
      Trial                                                   At least 90 days following final resolution of
16
                                                              dispositive motions.
17
               1.          Whether the case should be bifurcated by trying the liability issues before
18                        the damages issues, or bifurcated in any other way.
19             The Parties do not currently believe that the case should be bifurcated.
20             2.         Whether the pretrial statements and pretrial order called for by Local Civil
                          Rules 16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or in
21                        part for the sake of economy.
22             The parties agree that they will comply with, and not dispense with, pretrial statements
23   and the pretrial order.
24             3.         Whether the parties intend to utilize the Individualized Trial Program set
                          forth in Local Civil Rule 39.2 or any ADR options set forth in Local Civil
25                        Rule 39.1.

      JOINT STATUS REPORT AND DISCOVERY PLAN - 6                                  HENRY & DEGRAAFF, P.S.
      2:20-cv-01529-BJR                                                             787 MAYNARD AVE S
      Joint Status Conf -Schick v SLS - final.docx                                  SEATTLE, WA 98104
                                                                              V (206) 330-0595 / F (206) 400-7609
                Case 2:20-cv-01529-BJR Document 12 Filed 01/04/21 Page 7 of 9




1
               At present, the parties do not have any other suggestions for shortening or simplifying the
2
     case.
3
               4.         Any other suggestions for shortening or simplifying the case.
4
               Parties expect to move for summary judgment in an effort to end, shorten, or simplify the
5
     case. Defendant reserves the right to file any other dispositive motion it deems appropriate. The
6
     parties currently have no additional, specific suggestions for shortening or simplifying the case.
7
               5.         The date the case will be ready for trial. The Court expects that most civil
8                         cases will be ready for trial within a year after filing the Joint Status Report
                          and Discovery Plan.
9
               The Parties believe that the case will be ready for trial within one year of entry of the case
10
     scheduling order.
11
               6.         Whether the trial will be jury or non−jury.
12
               Plaintiff has demanded a jury. Defendant contends Plaintiff’s jury demand is untimely
13
     and that Plaintiff has therefore waived the right to a jury trial. Plaintiff has agreed to strike their
14
     Jury Demand and thus the matter will be a bench order.
15
               7.         The number of trial days required.
16
               The Parties believe that three (3) full court days will be needed to try this case.
17
               8.         The names, addresses, and telephone numbers of all trial counsel.
18

19                        1. Attorneys for Plaintiff Amanda Schick
20
                               Jason D. Anderson
21                             Anderson Santiago, PLLC
                               787 Maynard Ave S.
22                             Seattle, WA 98104-2987
                               (206) 395-8989
23                             jason@alkc.net
24
                               Thomas Tyler Santiago
25                             Anderson Santiago, PLLC
                               787 Maynard Ave S.
      JOINT STATUS REPORT AND DISCOVERY PLAN - 7                                HENRY & DEGRAAFF, P.S.
      2:20-cv-01529-BJR                                                           787 MAYNARD AVE S
      Joint Status Conf -Schick v SLS - final.docx                                SEATTLE, WA 98104
                                                                            V (206) 330-0595 / F (206) 400-7609
               Case 2:20-cv-01529-BJR Document 12 Filed 01/04/21 Page 8 of 9




1                             Seattle, WA 98104-2987
                              (206) 395-8989
2
                              tyler@alkc.net
3
                              Christina L. Henry
4                             Henry & DeGraaff, P.S.
                              787 Maynard Ave S.
5                             Seattle, WA 98104-2987
                              (206) 330-0595
6
                              chenry@hdm-legal.com
7
                         2. Attorney for Student Loan Solutions, LLC
8
                              Michael Shannon O’Meara
9                             The O’Meara Law Office, PS
                              1602 Virginia Avenue
10
                              Everett, WA 98201-1704
11                            (425) 263-1732
                              michael@omearalawoffice.com
12

13            9.         The dates on which the trial counsel may have complications to be considered
                         in setting a trial date.
14
              Plaintiff has conflicts for trial on the following dates:
15
              The Plaintiff has conflicts for the following dates:
16
              1) May 24, 2021 to June 4, 2021
17
              2) October 27, 2021 to November 2, 2021
18
              November 29, 2021 to December 6, 2020
19
              Defendant has conflicts for trial on the following dates:
20

21
              10.        Whether all defendants have been served.
22
              The Defendant accepted service on October 8, 2020.
23
              11.        Whether any party wishes a scheduling conference before the Court enters a
24                       scheduling order in the case.
25            No.

     JOINT STATUS REPORT AND DISCOVERY PLAN - 8                               HENRY & DEGRAAFF, P.S.
     2:20-cv-01529-BJR                                                          787 MAYNARD AVE S
     Joint Status Conf -Schick v SLS - final.docx                               SEATTLE, WA 98104
                                                                          V (206) 330-0595 / F (206) 400-7609
               Case 2:20-cv-01529-BJR Document 12 Filed 01/04/21 Page 9 of 9




1             12.        List the date(s) that each and every nongovernmental corporate party filed
                         its disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Rule 7.1.
2
              10/20/2020            Student Loan Solutions, LLC    (Dkt 5)
3
              DATED this 4th day of January 2021.
4                    s/ Christina L. Henry_________________
                      Christina L. Henry, WSBA # 31273
5
                      Henry & DeGraaff, P.S.
6                     787 Maynard Ave S.
                      Seattle, WA 98104-2987
7                     (206) 330-0595
                      chenry@hdm-legal.com
8                     Attorney for Plaintiff
9
                              _/s/ Jason D. Anderson_________________
10                            Jason D. Anderson, WSBA#
                              Anderson Santiago, PLLC
11                            787 Maynard Ave S.
                              Seattle, WA 98104-2987
12                            (206) 395-8989
13                            jason@alkc.net
                              Attorney for Plaintiff
14
                              _/s/ Thomas Tyler Santiago______________
15                            Thomas Tyler Santiago, WSBA#
                              Anderson Santiago, PLLC
16                            787 Maynard Ave S.
17                            Seattle, WA 98104-2987
                              (206) 395-8989
18                            tyler@alkc.net
                              Attorney for Plaintiff
19
                              /s/ Michael Shannon O’Meara
20                            Michael Shannon O’Meara, WSBA#
21                            The O’Meara Law Office, PS
                              1602 Virginia Avenue
22                            Everett, WA 98201-1704
                              (425) 263-1732
23                            michael@omearalawoffice.com
24

25

     JOINT STATUS REPORT AND DISCOVERY PLAN - 9                              HENRY & DEGRAAFF, P.S.
     2:20-cv-01529-BJR                                                         787 MAYNARD AVE S
     Joint Status Conf -Schick v SLS - final.docx                              SEATTLE, WA 98104
                                                                         V (206) 330-0595 / F (206) 400-7609
